Citation Nr: 0706240	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel





INTRODUCTION

The veteran had active service from August 1963 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2003.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran had service in Vietnam, and in an October 2001 
rating decision, he was awarded service connection for 
diabetes mellitus based on a statutory presumptive 
association with Agent Orange exposure for Vietnam veterans.  
See 38 U.S.C.A. § 1116.  The veteran contends that he 
developed hypertension and coronary artery disease which were 
caused or aggravated by service-connected diabetes mellitus.  
His claim was denied because the RO found the conditions pre-
existed the onset of diabetes mellitus, and aggravation by 
diabetes mellitus was not shown.

The medical evidence of record shows that diabetes mellitus 
was diagnosed in May 2000.  Contemporaneous evidence of 
hypertension is first shown in an April 1994 office note of 
Cardio-Pulmonary Associates, which lists the veteran's 
medications as including cardizem.  As to coronary artery 
disease, a cardiac catheterization in September 1985 
disclosed lesions of the left anterior descending and 
diagonal arteries.  At that time, he had a six-month history 
of angina.  Since then, he has had numerous studies, 
including cardiac catheterizations in February 1987, October 
2002, May 2003, and March 2004; a stress echocardiogram in 
February 1997; and an exercise stress test in April 2003.  

In June 2003, a VA spine examination was conducted; this 
examination also determined that hypertension and coronary 
artery disease were not complications of diabetes mellitus 
because they pre-existed the diabetes mellitus.  However, in 
correspondence dated in November 2002, April 2004, and May 
2004, the veteran's private cardiologist, D. Harshman, M.D., 
wrote that the veteran's coronary artery disease was due at 
least in part to his diabetes mellitus.  "When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The RO attempted to obtain an 
examination addressing the question of aggravation by 
service-connected diabetes mellitus.  However, when 
eventually obtained in February 2005, the examination report 
did not provide the requested opinion as to nexus.  Moreover, 
the examiner had not had any records or the claims file 
available for review.  Thus, the examination is inadequate.

Apparently, the RO experienced some difficulty in gaining the 
cooperation from the VA medical centers (VAMC) in St. Louis 
and Columbia in agreeing to conduct the examination.  
However, VA may not ignore its own laws and regulations 
merely because some inconvenience may be involved.  VA must 
provide the veteran with an examination when there is (1) 
competent evidence of current disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
may be associated with the veteran's service; but there is 
(4) insufficient competent medical evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  As applied to this case, the 2nd and 3rd 
elements are met by the grant of service connection for 
diabetes mellitus, and the opinions from the veteran's 
private doctor that his coronary artery disease is due in 
part to diabetes mellitus.  However, Dr. Harshman's opinion 
was not sufficiently detailed to provide a basis for the 
grant of service connection.  

In this regard, a grant of service connection due to 
aggravation of a non-service-connected disease by a service-
connected disability requires a comparison of the pre-
existing or "baseline" level of severity of the non-
service-connected disease, with the current level of 
severity, and a determination as to what extent any increase 
is due to the service-connected disability, as opposed to 
natural progress.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(b)); Allen, supra.  A general statement 
that coronary artery disease is in part due to diabetes 
mellitus does not satisfy this standard.  In view of these 
factors, an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the complete claims file, along 
with a copy of this REMAND, to a cardiologist 
(on a fee-basis if necessary) for an opinion 
as to whether coronary artery disease and/or 
hypertension were caused or aggravated by 
diabetes mellitus, diagnosed in May 2000.  
The physician's attention is drawn to reports 
of cardiac catheterizations performed in 
September 1985, February 1987, October 2002, 
May 2003, and March 2004; a stress 
echocardiogram in February 1997; an exercise 
stress test in April 2003, and all other 
relevant evidence of record.  The opinion 
should address the following:

(A)  Coronary Artery Disease 
*   Whether coronary artery disease was 
present prior to the onset of diabetes 
mellitus (see below standard of medical 
certainty to be employed); 
*   If so, compare the pre-existing 
(baseline) level of the disease with the most 
recent findings, and ascertain whether there 
has been any increase in severity of coronary 
artery disease since the onset of diabetes 
mellitus;
*   If so, render an opinion as to whether 
such increase was due to diabetes mellitus, 
or to natural progress of the coronary artery 
disease; 
*   If it is concluded that there was an 
increase in severity due to diabetes 
mellitus, quantify, to the extent possible, 
the "baseline" level of disease present 
prior to the onset of diabetes mellitus.  To 
the extent feasible, this should be expressed 
in terms of METs, medication requirements, 
evidence of cardiac hypertrophy or 
dilatation, and/or left ventricular 
dysfunction with an estimated ejection 
fraction which are shown to have been present 
prior to the onset of diabetes mellitus;
*   If the physician concludes that coronary 
artery disease was not present prior to the 
onset of diabetes mellitus, express an 
opinion as to whether coronary artery disease 
is proximately due to or the result of 
diabetes mellitus.  

(B)  Hypertension
*   Whether hypertension was present prior to 
the onset of diabetes mellitus; 
*   If so, compare the pre-existing 
(baseline) level of the disease with the most 
recent findings, and ascertain whether there 
has been any increase in severity of 
hypertension since the onset of diabetes 
mellitus;
*   If so, render an opinion as to whether 
such increase was due to diabetes mellitus, 
or to natural progress of the hypertension; 
*   If it is concluded that there was an 
increase in severity due to diabetes 
mellitus, quantify, to the extent possible, 
the "baseline" level of disease present 
prior to the onset of diabetes mellitus;  
*   If it is determined that hypertension was 
not present prior to the onset of diabetes 
mellitus, express an opinion as to whether 
hypertension is proximately due to or the 
result of diabetes mellitus.  

In would be helpful if the examiner would use 
the following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that 
there is less than 50% likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The complete rationale for all 
opinions expressed should be provided.  

2.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO should review the claims.  If any claim is 
denied, the veteran should be provided with a 
supplemental statement of the case, and given 
an opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


